DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “water distillation unit” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “water distillation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “water distillation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraphs [0006]-[00026] of Applicant’s specification
Accordingly, the claimed “water distillation unit” has been interpreted as a device comprising a heating chamber for boiling water, as well as equivalents thereof.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
With regard to claim 10: In the interest of clarity, the phrase --the thermal receiver-- should be inserted in line 2 following “converting the solar radiation into heat” and before “at least partially poisoned at the focal point”.
With regard to claim 20: In the interest of clarity, the phrase --the thermal receiver-- should be inserted in line 2 following “converting the solar radiation into heat” and before “at least partially poisoned at a focal point”.  
Appropriate correction is required.

Applicant is advised that should claims 3 and 13 be found allowable, claims 6 and 16 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first open end" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a focal point of the concentrator” in line 3. It is unclear if this “focal point of the concentrator” is the same as that recited in lines 4-5 of independent claim 1.
Presumably, the two focal points are the same.
Applicant should amend claim 10 to clarify as appropriate, i.e. by reciting --the focal point of the concentrator-- in place of “a focal point of the concentrator”
Claim 10 recites the limitation "the heating chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the non-potable liquid" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first open end" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a focal point of the concentrator” in line 3. It is unclear if this “focal point of the concentrator” is the same as that recited in line 5 of independent claim 11.
Presumably, the two focal points are the same.
Applicant should amend claim 20 to clarify as appropriate, i.e. by reciting --the focal point of the concentrator-- in place of “a focal point of the concentrator”
Claim 20 recites the limitation "the heating chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the non-potable liquid" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gode (US 5,645,693).
With regard to claim 1: Gode teaches a distillation system (abstract), the distillation system comprising:
A parabolic dish concentrator (collector) 1 adapted to receive and concentrate solar radiation from the sun and capture heat therefrom (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
And a separate water distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water, the water distillation unit 2/3/4 being positioned remote from the focal point of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Lines 40-54, Column 8 Line 50-Column 9 Line 27).
With regard to claim 2: The concentrator is formed of a plurality of segments 30 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claims 3 and 6: The plurality of segments 30 are interlocking segments which are engaged to form the concentrator 1 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claim 4: The concentrator 1 has a circular outer perimeter (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
With regard to claim 5: The focal point (focus) of the concentrator 1 is coincident with the center of the circular perimeter as evidenced by the fact that the boiler 20, which is coincident with the center of the circular perimeter of the concentrator 1, is positioned at the focal point (focus) of the concentrator 1 (Figures 1 and 6c, Column 8 Lines 22-55, Column 12 Lines 27-40). Furthermore, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof.
With regard to claim 7: The concentrator comprises a supportive dish segment, said supportive dish segment comprised of ribs 23 and rings 21, 24, and 25, and a reflective surface segment, said reflective surface segment comprised of segments 30 (Figures 2a-c, 3a-d, and 4a-h, Column 9 Line 55-Colum 10 Line 25).
With regard to claim 8: The reflective surface segment 30 is back coated by aluminized vapor deposition, i.e. the back (internal) side thereof is coated by “metal steamed aluminum” (Figures 2a-c, 3a-d, and 4a-h, Column 9 Lines 55-65, Colum 10 Line 12-20).
With regard to claim 10: Gode further comprises a thermal receiver (heat receiver/solar boiler) 20 adapted for receiving solar radiation from the sun and converting the solar radiation into heat, the thermal receiver 20 positioned at least partially at the focal point (focus) of the concentrator 1 and separate from the concentrator 1 (Figures 1, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
A thermal storage reservoir comprised of heat energy storing tanks 16 separate from the heating chambers 2, 3, and 4 of the distillation unit (Figures 1 and 5a, Column 8 Line 66-Column 9 line 35).
A heating circuit extending between the thermal receiver 20 and the thermal storage reservoir 16, wherein a heat transfer medium circulated through the heating circuit is heated by the solar radiation received by the thermal receiver and heat from the heated heat transfer medium is stored in the thermal storage reservoir (Figures 1, 5a, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
A heat transfer circuit extending between the thermal storage reservoir 16 and heating chamber 2, whereby stored heat from the thermal storage reservoir is transferred to non-potable liquid contained in the heating chamber 2 (Figures 1, 5a, 6a, 6c, 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
The embodiment of Gode relied upon in the preceding 102 rejections can be characterized in an alternative manner to anticipate many of the claims. Said alternative characterization of Gode is relied upon in the following 102 rejections.
With regard to claim 1: Gode teaches a distillation system (abstract), the distillation system comprising:
A parabolic dish concentrator (collector) 1 adapted to receive and concentrate solar radiation from the sun and capture heat therefrom (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
And a separate water distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20, the water distillation unit, i.e. the thermal receiver 20 thereof, being positioned at the focal point (focus) of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
With regard to claim 2: The concentrator is formed of a plurality of segments 30 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claims 3 and 6: The plurality of segments 30 are interlocking segments which are engaged to form the concentrator 1 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claim 4: The concentrator 1 has a circular outer perimeter (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
With regard to claim 5: The focal point (focus) of the concentrator 1 is coincident with the center of the circular perimeter as evidenced by the fact that the thermal reliever 20, which is coincident with the center of the circular perimeter of the concentrator 1, is positioned at the focal point (focus) of the concentrator 1 (Figures 1 and 6c, Column 8 Lines 22-55, Column 12 Lines 27-40). Furthermore, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof.
With regard to claim 7: The concentrator comprises a supportive dish segment, said supportive dish segment comprised of ribs 23 and rings 21, 24, and 25, and a reflective surface segment, said reflective surface segment comprised of segments 30 (Figures 2a-c, 3a-d, and 4a-h, Column 9 Line 55-Colum 10 Line 25).
With regard to claim 8: The reflective surface segment 30 is back coated by aluminized vapor deposition, i.e. the back (internal) side thereof is coated by “metal steamed aluminum” (Figures 2a-c, 3a-d, and 4a-h, Column 9 Lines 55-65, Colum 10 Line 12-20).
With regard to claim 10: As discussed in the 102 rejection of claim 1 above, Gode comprises a thermal receiver (heat receiver/solar boiler) 20 adapted for receiving solar radiation from the sun and converting the solar radiation into heat, the thermal receiver 20 positioned at least partially at the focal point (focus) of the concentrator 1 and separate from the concentrator 1 (Figures 1, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
Gode further comprises a thermal storage reservoir comprised of heat energy storing tanks 16 separate from the heating chambers 2, 3, and 4 of the distillation unit (Figures 1 and 5a, Column 8 Line 66-Column 9 line 35).
A heating circuit extending between the thermal receiver 20 and the thermal storage reservoir 16, wherein a heat transfer medium circulated through the heating circuit is heated by the solar radiation received by the thermal receiver and heat from the heated heat transfer medium is stored in the thermal storage reservoir (Figures 1, 5a, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
A heat transfer circuit extending between the thermal storage reservoir 16 and heating chamber 2, whereby stored heat from the thermal storage reservoir is transferred to non-potable liquid contained in the heating chamber 2 (Figures 1, 5a, 6a, 6c, 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
With regard to claim 11: Gode teaches a distillation system (abstract), the distillation system comprising:
A concentrator (collector) 1 adapted to receive and concentrate solar radiation from the sun and capture heat therefrom, the concentrator 1 defining a center hole (bore) 54c therein (Figures 1, 5, and 6c, Column 7 Lines 20-45, Column 8 Line 25-Column 9 Line 13). The concentrator 1 has a focal point coincident with, i.e. on the same axis as, the center hole 54c as evidenced by the fact that the thermal reliever 20, which is coincident with (i.e. on the same axis as) the center hole 54c, is positioned at the focal point (focus) of the concentrator 1 (Figures 1, 5, and 6c, Column 8 Line 22-Column 9 Line 13, Column 12 Lines 27-40). Furthermore, the concentrator 1 has a circular outer perimeter, wherein center hole 54c lies at the center of the circular outer perimeter (Figures 1, 2a-c, 5, and 6c, Column 7 Lines 20-45, Column 8 Line 22-Column 9 Line 13). A person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof. Thus, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal point of the concentrator 1 is at coincident with (on the same axis as) the center hole 54c.
And a separate water distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20, the water distillation unit, i.e. the thermal receiver 20 thereof, being positioned at the focal point (focus) of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
With regard to claim 12: The concentrator is formed of a plurality of segments 30 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claims 13 and 16: The plurality of segments 30 are interlocking segments which are engaged to form the concentrator 1 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claim 14: The concentrator 1 has a circular outer perimeter (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
With regard to claim 15: The focal point (focus) of the concentrator 1 is coincident with the center of the circular perimeter as evidenced by the fact that the thermal reliever 20, which is coincident with the center of the circular perimeter of the concentrator 1, is positioned at the focal point (focus) of the concentrator 1 (Figures 1 and 6c, Column 8 Lines 22-55, Column 12 Lines 27-40). Furthermore, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof.
With regard to claim 17: The concentrator comprises a supportive dish segment, said supportive dish segment comprised of ribs 23 and rings 21, 24, and 25, and a reflective surface segment, said reflective surface segment comprised of segments 30 (Figures 2a-c, 3a-d, and 4a-h, Column 9 Line 55-Colum 10 Line 25).
With regard to claim 18: The reflective surface segment 30 is back coated by aluminized vapor deposition, i.e. the back (internal) side thereof is coated by “metal steamed aluminum” (Figures 2a-c, 3a-d, and 4a-h, Column 9 Lines 55-65, Colum 10 Line 12-20).
With regard to claim 20: As discussed in the 102 rejection of claim 11 above, Gode comprises a thermal receiver (heat receiver/solar boiler) 20 adapted for receiving solar radiation from the sun and converting the solar radiation into heat, the thermal receiver 20 positioned at least partially at the focal point (focus) of the concentrator 1 and separate from the concentrator 1 (Figures 1, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
Gode further comprises a thermal storage reservoir comprised of heat energy storing tanks 16 separate from the heating chambers 2, 3, and 4 of the distillation unit (Figures 1 and 5a, Column 8 Line 66-Column 9 line 35).
A heating circuit extending between the thermal receiver 20 and the thermal storage reservoir 16, wherein a heat transfer medium circulated through the heating circuit is heated by the solar radiation received by the thermal receiver and heat from the heated heat transfer medium is stored in the thermal storage reservoir (Figures 1, 5a, 6a, 6c, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
A heat transfer circuit extending between the thermal storage reservoir 16 and heating chamber 2, whereby stored heat from the thermal storage reservoir is transferred to non-potable liquid contained in the heating chamber 2 (Figures 1, 5a, 6a, 6c, 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gode in view of Powers (US 697,262).
	With regard to claim 9: Gode teaches all of the limitations of claim 1 as descried in the 102 rejections above. 
	Gode teaches that the separate water distillation unit comprises a heating chamber (first evaporator) 2 comprising a first end (i.e. a top end) and a second end (i.e. a bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	 A condensing portion 73 having an inner surface and an outer surface, the condensing portion disposed in fluid communication with the first end (top end) of the heating chamber 2, wherein the first end (top end) of the heating chamber 2 and the inner surface of the condensing portion are provided in fluid-transfer communication (fluid communication) (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	And a preheat jacket (preheating tank) 11 having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface (outer surface of heat transfer coil 76) disposed adjacent the outer surface of a condensing portion (inner portion of heat transfer coil 76, the preheat jacket 11 partially defining (i.e. in the vicinity of feed pump 106) an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber 2 (Figures 1, 7, and 10, Column 2 Line 40-Column 3 Line 5, Column 6 Line 49-Column 7 Line 20).
	Gode does not explicitly teach that: 1) the condensing portion is dome shape, 2) the condensing portion is “disposed over” the first end of the heating chamber, 3) the first surface of the pre-heat jacket is disposed adjacent the outer surface of a dome shaped condensing portion that is “disposed over” the first end of the heating chamber, and 4) the water distillation unit comprises a trough adjacent to the first “open end” of the heating chamber for receiving a potable liquid therein.
	However, distillation units which comprise all of the features of the water distillation unit described in claim 9, including those absent from Gode, are known in the art. For example, Powers teaches a water distillation unit (still) (Page 1 Lines 10- and 70-80), the water distillation unit comprising: A heating chamber (boiler) 1 having a first end (top end) and a second end (bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid (water) for distillation (Figures 1 and 2, page 1 Lines 27-101); A dome-shaped condensing portion (condensing chamber) 9 having an inner surface (inner/lower surface of wall 8) and an outer surface (outer/upper surface of wall 8), the condensing portion 9 being disposed over the first end (upper end) of the heating chamber 1, wherein the first end (upper end) of the heating chamber 1 and the inner surface (inner/lower surface of wall 8) of the condensing portion 9 are provided in fluid-transfer communication (Figures 1 and 2, page 1 Lines 27-101); A preheat jacket (cold water compartment) 14 having a first surface (bottom surface, i.e. wall 8) and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation (water) therein, the first surface disposed adjacent the (i.e. being one with) outer surface of the condensing portion 9, the pre-heat jacket defining an access entry via elements 11, 12, and 13 for introducing non-potable liquid for distillation into the interior of the heating chamber 1 (Figures 1 and 2, page 1 Lines 27-101); And a trough (wall) 6 adjacent the first open end (top end) of the heating chamber 1 for receiving a potable liquid therein (Figures 1 and 2, page 1 Lines 27-101). 
The heating chamber 1 of Powers is heated by a flame or a stove (Page 1 Lines 70-75). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). A person having ordinary skill in the art would have a reasonable expectation that a solar thermal heating system like that of Gode, i.e. a solar thermal heating system that provides heating with a heat transfer fluid heated by solar power from a parabolic concentrator, could be used to heat a distillation system like that of Powers. Furthermore, it is well understood that solar energy is a renewable energy source that does not produce carbon emissions. Thus,
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Gode and Powers by using the parabolic dish concentrator 1 of Gode and the thermal receiver 20 and heating circuit (i.e. lines 5 and 6) of Gode’s water distillation unit to heat a water distillation unit like that of Powers, thereby obtaining a system having a separate water distillation system in the form of that taught by Powers* which is advantageously heated by solar energy.
*By a “water distillation system in the form of that taught by Powers”, Examiner means: A distillation unit comprising:24Attorney Docket: 5964-2101002 a heating chamber having a first end and a second end and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation; a dome-shaped condensing portion having an inner surface and an outer surface, the condensing portion disposed over the first end of the heating chamber, wherein the first end of the heating chamber and the inner surface of the condensing portion are provided in fluid-transfer communication; a pre-heat jacket having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface disposed adjacent the outer surface of the condensing portion, the pre-heat jacket defining an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber; and a trough adjacent the first open end of the heating chamber for receiving a potable liquid therein.
With regard to claim 19: Gode teaches all of the limitations of claim 11 as descried in the 102 rejections above. 
	Gode teaches that the water distillation unit comprises a heating chamber (first evaporator) 2 comprising a first end (i.e. a top end) and a second end (i.e. a bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	 A condensing portion 73 having an inner surface and an outer surface, the condensing portion disposed in fluid communication with the first end (top end) of the heating chamber 2, wherein the first end (top end) of the heating chamber 2 and the inner surface of the condensing portion are provided in fluid-transfer communication (fluid communication) (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	And a preheat jacket (preheating tank) 11 having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface (outer surface of heat transfer coil 76) disposed adjacent the outer surface of a condensing portion (inner portion of heat transfer coil 76, the preheat jacket 11 partially defining (i.e. in the vicinity of feed pump 106) an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber 2 (Figures 1, 7, and 10, Column 2 Line 40-Column 3 Line 5, Column 6 Line 49-Column 7 Line 20).
	Gode does not explicitly teach that: 1) the condensing portion is dome shape, 2) the condensing portion is “disposed over” the first end of the heating chamber, 3) the first surface of the pre-heat jacket is disposed adjacent the outer surface of a dome shaped condensing portion that is “disposed over” the first end of the heating chamber, and 4) the water distillation unit comprises a trough adjacent to the first “open end” of the heating chamber for receiving a potable liquid therein.
	However, distillation units which comprise all of the features of the water distillation unit described in claim 9, including those absent from Gode, are known in the art. For example, Powers teaches a water distillation unit (still) (Page 1 Lines 10- and 70-80), the water distillation unit comprising: A heating chamber (boiler) 1 having a first end (top end) and a second end (bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid (water) for distillation (Figures 1 and 2, page 1 Lines 27-101); A dome-shaped condensing portion (condensing chamber) 9 having an inner surface (inner/lower surface of wall 8) and an outer surface (outer/upper surface of wall 8), the condensing portion 9 being disposed over the first end (upper end) of the heating chamber 1, wherein the first end (upper end) of the heating chamber 1 and the inner surface (inner/lower surface of wall 8) of the condensing portion 9 are provided in fluid-transfer communication (Figures 1 and 2, page 1 Lines 27-101); A preheat jacket (cold water compartment) 14 having a first surface (bottom surface, i.e. wall 8) and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation (water) therein, the first surface disposed adjacent the (i.e. being one with) outer surface of the condensing portion 9, the pre-heat jacket defining an access entry via elements 11, 12, and 13 for introducing non-potable liquid for distillation into the interior of the heating chamber 1 (Figures 1 and 2, page 1 Lines 27-101); And a trough (wall) 6 adjacent the first open end (top end) of the heating chamber 1 for receiving a potable liquid therein (Figures 1 and 2, page 1 Lines 27-101). 
The heating chamber 1 of Powers is heated by a flame or a stove (Page 1 Lines 70-75). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). A person having ordinary skill in the art would have a reasonable expectation that a solar thermal heating system like that of Gode, i.e. a solar thermal heating system that provides heating with a heat transfer fluid heated by solar power from a parabolic concentrator, could be used to heat a distillation system like that of Powers. Furthermore, it is well understood that solar energy is a renewable energy source that does not produce carbon emissions. Thus,
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Gode and Powers by using the parabolic dish concentrator 1 of Gode and the thermal receiver 20 and heating circuit (i.e. lines 5 and 6) of Gode’s water distillation unit to heat a water distillation unit like that of Powers, thereby obtaining a system having a water distillation system in the form of that taught by Powers* which is advantageously heated by solar energy.
*By a “water distillation system in the form of that taught by Powers”, Examiner means: A distillation unit comprising:24Attorney Docket: 5964-2101002 a heating chamber having a first end and a second end and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation; a dome-shaped condensing portion having an inner surface and an outer surface, the condensing portion disposed over the first end of the heating chamber, wherein the first end of the heating chamber and the inner surface of the condensing portion are provided in fluid-transfer communication; a pre-heat jacket having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface disposed adjacent the outer surface of the condensing portion, the pre-heat jacket defining an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber; and a trough adjacent the first open end of the heating chamber for receiving a potable liquid therein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,953,341. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical array of water distillation systems.
The principle difference between the two claim sets is that the claims of the ‘341 patent emphasize different aspects of the claimed distillation system, e.g. by presenting limitations as part of independent claims, wherein said limitations are contained only in dependent claims in the present Application, and vice versa.
It would have been obvious to one or ordinary skill in the art to modify the claims of the ‘341 patent so as to emphasize different aspects of the claimed invention, thus arriving at the present claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto (US 3,870,605) teaches a device which is highly similar the device disclosed in the present Application, and which could be relied upon in making 102 and/or 103 rejections of many of the claims.
Sakamoto (US 4,498,959) teaches a device which is highly similar the device disclosed in the present Application, and which could be relied upon in making 102 and/or 103 rejections of many of the claims.
McClure (US 2008/0190755) teaches a device which is similar to that disclosed in the present Application, and which could be relied upon in making 102 and/or 103 rejections of at least some of the claims.
McClure (US 7,955,478) is the granted patent corresponding to the above cited McClure PG Pub.
Slook (US 2008/01614135) teaches a device similar to that of the claims.
Gode (US 2010/0180931) teaches a device similar to that of the Gode patent relied upon in the prior art rejections above. 
Martes et al. (US 4,921,580) teach a device similar to that of the claims.
Horton (US 4,252,107) teaches a solar power device having a parabolic concentrator which is highly similar to that disclosed by Applicant. Furthermore, Examiner considers the structure of the solar heat receiver/boiler B in Horton to be highly relevant due to similarities it bears with some embodiments of Applicant’s distillation unit. In particular, compare the structure of said boiler B as illustrated in Figures 6, 9, and 10 of Horton with the structure of the water distillation unit 30 in Applicant’s Figures 1-6 and 17.
Kimmell et al. (US 4,377,441) teaches a device similar to that of the claims.
Fisher (US 3,300,393) teaches a device similar to that of the claims.
Jones et al. (GB 2,449,639) teaches a device similar to that of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772